





SECOND AMENDED AND RESTATED
ADMINISTRATION AGREEMENT


SECOND AMENDED AND RESTATED ADMINISTRATION AGREEMENT (this “Agreement”) made as
of May 17, 2018 by and between Apollo Investment Corporation, a Maryland
corporation (hereinafter referred to as the “Corporation”), and Apollo
Investment Administration, LLC, a Delaware limited liability company,
(hereinafter referred to as the “Administrator”).
W I T N E S S E T H:
WHEREAS, the Corporation is a newly organized closed-end management investment
company that has elected to be treated as a business development company under
the Investment Company Act of 1940 (hereinafter referred to as the “Investment
Company Act”);
WHEREAS, the Corporation desires to retain the Administrator to provide
administrative services to the Corporation in the manner and on the terms
hereinafter set forth;
WHEREAS, the Corporation’s investment adviser is the Administrator’s sole
member; and
WHEREAS, the Administrator is willing to provide administrative services to the
Corporation on the terms and conditions hereafter set forth.
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Corporation and the Administrator
hereby agree as follows:
1.    Duties of the Administrator
(a) Employment of Administrator. The Corporation hereby employs the
Administrator to act as administrator of the Corporation, and to furnish, or
arrange for others to furnish, the administrative services, personnel and
facilities described below, subject to review by and the overall control of the
Board of Directors of the Corporation, for the period and on the terms and
conditions set forth in this Agreement. The Administrator hereby accepts such
employment and agrees during such period to render, or arrange for the rendering
of, such services and to assume the obligations herein set forth subject to the
reimbursement of costs and expenses provided for below. The Administrator and
such others shall for all purposes herein be deemed to be independent
contractors and shall, unless otherwise expressly provided or authorized herein,
have no authority to act for or represent the Corporation in any way or
otherwise be deemed agents of the Corporation.
(b) Services. The Administrator shall perform (or oversee, or arrange for, the
performance of) the administrative services necessary for the operation of the
Corporation. Without limiting the generality of the foregoing, the Administrator
shall provide the Corporation with office facilities, equipment, clerical,
bookkeeping and record keeping services at such facilities and such other
services as the Administrator, subject to review by the Board of Directors of
the Corporation, shall from time to time determine to be necessary or useful to
perform its obligations under this Agreement. The Administrator shall also, on
behalf of the Corporation, conduct relations with custodians, depositories,
transfer agents, dividend disbursing agents, other stockholder servicing agents,
accountants, attorneys, underwriters, brokers and dealers, corporate
fiduciaries, insurers, banks and such other persons in any such other capacity
deemed to be necessary or desirable. The Administrator shall make reports to the
Directors of its performance of obligations hereunder and furnish advice and
recommendations with respect to such other aspects of the business and affairs
of the Corporation as it shall determine to be desirable; provided that





--------------------------------------------------------------------------------





nothing herein shall be construed to require the Administrator to, and the
Administrator shall not, provide any advice or recommendation relating to the
securities and other assets that the Corporation should purchase, retain or sell
or any other investment advisory services to the Corporation. The Administrator
shall be responsible for the financial and other records that the Corporation is
required to maintain and shall prepare reports to stockholders, and reports and
other materials filed with the Securities and Exchange Commission (the “SEC”).
The Administrator will provide on the Corporation’s behalf significant
managerial assistance to those portfolio companies to which the Corporation is
required to provide such assistance. In addition, the Administrator will assist
the Corporation in determining and publishing the Corporation’s net asset value,
overseeing the preparation and filing of the Corporation’s tax returns, and the
printing and dissemination of reports to stockholders of the Corporation, and
generally overseeing the payment of the Corporation’s expenses and the
performance of administrative and professional services rendered to the
Corporation by others.
1.
Records

The Administrator agrees to maintain and keep all books, accounts and other
records of the Corporation that relate to activities performed by the
Administrator hereunder and, if required by the Investment Company Act, will
maintain and keep such books, accounts and records in accordance with that Act.
In compliance with the requirements of Rule 31a-3 under the Investment Company
Act, the Administrator agrees that all records which it maintains for the
Corporation shall at all times remain the property of the Corporation, shall be
readily accessible during normal business hours, and shall be promptly
surrendered upon the termination of the Agreement or otherwise on written
request. The Administrator further agrees that all records which it maintains
for the Corporation pursuant to Rule 31a-1 under the Investment Company Act will
be preserved for the periods prescribed by Rule 31a-2 under the Investment
Company Act unless any such records are earlier surrendered as provided above.
Records shall be surrendered in usable machine-readable form. The Administrator
shall have the right to retain copies of such records subject to observance of
its confidentiality obligations under this Agreement.


3.    Confidentiality


The parties hereto agree that each shall treat confidentially the terms and
conditions of this Agreement and all information provided by each party to the
other regarding its business and operations. All confidential information
provided by a party hereto, including nonpublic personal information pursuant to
Regulation S-P of the SEC, shall be used by any other party hereto solely for
the purpose of rendering services pursuant to this Agreement and, except as may
be required in carrying out this Agreement, shall not be disclosed to any third
party, without the prior consent of such providing party. The foregoing shall
not be applicable to any information that is publicly available when provided or
thereafter becomes publicly available other than through a breach of this
Agreement, or that is required to be disclosed by any regulatory authority, any
authority or legal counsel of the parties hereto, by judicial or administrative
process or otherwise by applicable law or regulation.


4.     Compensation; Allocation of Costs and Expenses
In full consideration of the provision of the services of the Administrator, the
Corporation shall reimburse the Administrator for the costs and expenses
incurred by the Administrator in performing its obligations and providing
personnel and facilities hereunder.


The Corporation will bear all costs and expenses that are incurred in its
operation and transactions and not specifically assumed by the Corporation’s
investment adviser (the “Adviser”), pursuant to that certain Amended and
Restated Investment Advisory Management Agreement, dated as of March 18, 2010 by
and between the Corporation and the Adviser. Costs and expenses to be borne by
the Corporation include, but are not limited to, those relating to: organization
and offering; calculating the Corporation’s net asset value (including the cost
and expenses of any independent valuation firm); expenses incurred by the
Adviser payable to third parties, including agents, consultants or other
advisors, in monitoring financial and legal affairs for the Corporation and in
monitoring the Corporation’s investments and performing due diligence on its
prospective portfolio companies; interest payable on debt, if any, incurred to
finance the Corporation’s investments; offerings of the Corporation’s common
stock and other securities; investment advisory and management fees;
administration fees, if any, payable under this





--------------------------------------------------------------------------------





Agreement; fees payable to third parties, including agents, consultants or other
advisors, relating to, or associated with, evaluating and making investments;
transfer agent and custodial fees; federal and state registration fees; all
costs of registration and listing the Corporation’s shares on any securities
exchange; federal, state and local taxes; independent Directors’ fees and
expenses; costs of preparing and filing reports or other documents required by
the SEC; costs of any reports, proxy statements or other notices to
stockholders, including printing costs; the Corporation’s allocable portion of
the fidelity bond, directors and officers/errors and omissions liability
insurance, and any other insurance premiums; direct costs and expenses of
administration, including printing, mailing, long distance telephone, copying,
secretarial and other staff, independent auditors and outside legal costs; and
all other expenses incurred by the Corporation or the Administrator in
connection with administering the Corporation’s business, including payments
under this Agreement based upon the Corporation’s allocable portion of the
Administrator’s overhead in performing its obligations under this Agreement,
including rent and the allocable portion of the cost of the Corporation’s chief
compliance officer, chief legal officer and chief financial officer and their
respective staffs.


5.     Limitation of Liability of the Administrator; Indemnification
The Administrator (and its officers, managers, partners, agents, employees,
controlling persons, members, and any other person or entity affiliated with the
Administrator, including without limitation its sole member, the Adviser) shall
not be liable to the Corporation for any action taken or omitted to be taken by
the Administrator in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as administrator for the
Corporation, and the Corporation shall indemnify, defend and protect the
Administrator (and its officers, managers, partners, agents, employees,
controlling persons, members, and any other person or entity affiliated with the
Administrator, including without limitation the Adviser, each of whom shall be
deemed a third party beneficiary hereof) (collectively, the “Indemnified
Parties”) and hold them harmless from and against all damages, liabilities,
costs and expenses (including reasonable attorneys’ fees and amounts reasonably
paid in settlement) incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Corporation or its
security holders) arising out of or otherwise based upon the performance of any
of the Administrator’s duties or obligations under this Agreement or otherwise
as administrator for the Corporation. Notwithstanding the preceding sentence of
this Paragraph 5 to the contrary, nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any liability
to the Corporation or its security holders to which the Indemnified Parties
would otherwise be subject by reason of willful misfeasance, bad faith or
negligence in the performance of the Administrator’s duties or by reason of the
reckless disregard of the Administrator’s duties and obligations under this
Agreement (to the extent applicable, as the same shall be determined in
accordance with the Investment Company Act and any interpretations or guidance
by the SEC or its staff thereunder).
6.     Activities of the Administrator
The services of the Administrator to the Corporation are not to be deemed to be
exclusive, and the Administrator and each affiliate is free to render services
to others. It is understood that directors, officers, employees and stockholders
of the Corporation are or may become interested in the Administrator and its
affiliates, as directors, officers, members, managers, employees, partners,
stockholders or otherwise, and that the Administrator and directors, officers,
members, managers, employees, partners and stockholders of the Administrator and
its affiliates are or may become similarly interested in the Corporation as
stockholders or otherwise.
7.     Duration and Termination of this Agreement
This Agreement became effective as of March 25, 2004 and was amended and
restated on March 18, 2010. This Agreement shall remain in force with respect to
the Corporation for two years from the date of effectiveness, and thereafter
continue from year to year, but only so long as such continuance is specifically
approved at least annually by (i) the Board of Directors of the Corporation and
(ii) a majority of those Directors who are not parties to this Agreement or
“interested persons” (as defined in the Investment Company Act) of any such
party.





--------------------------------------------------------------------------------





This Agreement may be terminated at any time, without the payment of any
penalty, by vote of the Directors of the Corporation, or by the Administrator,
upon 60 days’ written notice to the other party. This Agreement may not be
assigned by a party without the consent of the other party.
8.    Amendments of this Agreement
This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties.
9.    Governing Law
This Agreement shall be construed in accordance with laws of the State of New
York and the applicable provisions of the Investment Company Act, if any. To the
extent that the applicable laws of the State of New York, or any of the
provisions herein, conflict with the applicable provisions of the Investment
Company Act, if any, the latter shall control.
10.    Entire Agreement
This Agreement contains the entire agreement of the parties and supercedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.
11.    Notices
Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
 
 
 
APOLLO INVESTMENT CORPORATION
 
 
By:
 
/s/ Joseph D. Glatt
 
 
Name: Joseph D. Glatt
 
 
Title:   Chief Legal Officer

 
 
 
APOLLO INVESTMENT ADMINISTRATION, LLC
 
 
By:
 
/s/ Joseph D. Glatt
 
 
Name: Joseph D. Glatt
 
 
Title:   Vice President








